888 F.2d 898
281 U.S.App.D.C. 201
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Robbie O. McGEE, Appellant.
No. 88-3171.
United States Court of Appeals, District of Columbia Circuit.
Nov. 3, 1989.

Appeal from the United States District Court for the District of Columbia.
Before MIKVA, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  Appellant-defendant claims that the evidence was insufficient to establish beyond a reasonable doubt his guilt for the crimes with which he was charged and convicted.  The evidence, however, must be viewed "in the light most favorable to the Government, according the Government the benefit of all legitimate inferences, and recognizing that it is the jury's province to determine credibility and to weigh evidence."    United States v. James, 764 F.2d 885, 889 (D.C.Cir.1985) (citations omitted).  In light of this standard, we find that there was sufficient evidence in the record for a reasonable jury to conclude that appellant was guilty of each of the charges for which he was convicted.  Therefore, it is


2
ORDERED and ADJUDGED, by the Court, that defendant-appellant McGee's convictions are affirmed.  It is


3
FURTHER ORDERED, by the Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).